Citation Nr: 1439368	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for dizziness.

2.  Entitlement to an initial rating in excess of 10 percent for spinal stenosis with degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for depression, not otherwise specified (NOS).

4.  Entitlement to an effective date earlier than June 24, 2011, for the grant of service connection for spinal stenosis with degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1959 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2012 rating decisions of the VA Regional Office (RO) in Lincoln, Nebraska.  During this appeal, the RO increased the evaluation of the Veteran's psychiatric disability to 10 percent disabling, effective the date of service connection.  As this does not constitute a full grant of the benefit sought, the initial psychiatric rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  By an unappealed November 2009 rating decision, the RO denied service connection for dizziness on the basis that there was no evidence showing a chronic disability related to his military service.  

2.  Evidence received after the November 2009 denial does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that underlying claim.

3.  The spinal stenosis with degenerative disc disease of the lumbar spine has not resulted in limiting forward flexion to 60 degrees, has not resulted in a combined range of motion not greater than 120 degrees, has not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, has not resulted in ankylosis, and does not have associated objective neurological abnormalities other than the service-connected radiculopathy of the bilateral lower extremities for which separate ratings can be granted.
4.  The depression, NOS does not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

5.  An original claim for service connection for a back disorder was filed in December 1964, more than one year after the Veteran was separated from service.

6.  Unappealed rating decisions in February 1965 and June 1968 denied service connection for a back disorder.

7.  A petition to reopen was received in July 1971; an August 1971 letter informed the Veteran that new and material evidence was necessary to reopen his claim and that upon the receipt of such evidence, his claim would be reconsidered.  No new and material evidence was submitted and the claim was abandoned.

8.  A claim for service connection for a back disorder was not thereafter received until June 24, 2011.  

9.  There is no communication of record prior to June 24, 2011, that can be construed as a formal or informal claim for VA compensation benefits based on a back disorder.


CONCLUSIONS OF LAW

1.  The RO's November 2009 denial of service connection for dizziness is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final November 2009 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an initial rating in excess of 10 percent for spinal stenosis with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2013).

4.  The criteria for an initial rating in excess of 10 percent for depression, NOS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130 Diagnostic Code (DC) 9435 (2013).

5.  The criteria for an effective date earlier than June 24, 2011, for the grant of service connection for spinal stenosis with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was notified in letters dated in July 2011 and January 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The July 2011 letter also informed the Veteran of the basis of the prior final denial of his claim for service connection for dizziness in November 2009.  The letter notified him of the definition of new and material evidence.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for an earlier effective date and higher initial ratings arise from his disagreement with the effective date and initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the July 2011 and January 2012 letters informed the Veteran of the criteria for assigning an effective date and disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained almost all of the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  The STRs obtained do not include a copy of the Veteran's separation examination; a memorandum in October 2009 shows that such record was unavailable and detailed the efforts to obtain that STR.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

Pertinent VA examinations were obtained in August 2011 (spine) and February 2012 (depression).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Although the spine examination is over three years old, the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  As the Veteran has not alleged a worsening since the examination, the Board concludes that a remand for a new spine examination is not warranted.

The Board recognizes that a VA examination for the petition to reopen was not obtained; however, an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii).

II.  Analysis

	A.  New and Material 

Service connection for dizziness was denied in November 2009 because the evidence did not show a chronic disability manifested by dizziness related to the Veteran's military service, to include being secondary to his service-connected bilateral hearing loss and tinnitus.  After receiving notice of the decision that same month, the Veteran did not appeal that decision.  Later, in June 2011, the Veteran filed a new claim.    

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the November 2009 decision consisted of the Veteran's STRs except for the separation examination, personnel records, post-service medical records dated through June 2009, a VA examination in September 2009, and the Veteran's contentions.  His STRs did not show any complaints of, treatment for, or diagnosis of, dizziness.  His treatment records did not show a chronic disorder manifested by dizziness.  The September 2009 VA examiner opined that the Veteran had one episode of vertigo two months ago that was potentially true vertigo of an inner ear source.  The examiner opined that his other complaints of light-headedness were associated with orthostatic changes in blood pressure and physical exertion.  The examiner opined that those symptoms were not consistent with an inner ear source and seemed consistent with a cardiovascular etiology.  The examiner further opined that the Veteran's single episode of true vertigo was at least as likely as not related to his history of tinnitus and hearing loss.  There was no evidence of record showing that the Veteran had a chronic disability manifested by dizziness related to his military service.  Although the examiner opined that the Veteran's vertigo was related to service-connected disabilities, it was noted to be a single episode and was not a chronic disability.  

Accordingly, at the time of the denial of the claim for service connection for dizziness in 2009, the claims folder contained no competent evidence that the Veteran had a chronic disability related to his military service.  Thus, the RO denied the claim for service connection for dizziness.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

In reaching the conclusion that the November 2009 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issue was received within the relevant time period of the 2009 decision.  The November 2009 rating decision is thus final.  
The relevant evidence received since the November 2009 denial consists of duplicate copies of the Veteran's STRs and personnel records, treatment records dated through November 2012, and the Veteran's contentions.  A March 2011 record shows that the Veteran complained of episodes of dizziness.  He reported that that had been occurring for two years.  The Veteran again reported dizziness in October 2012; a November 2012 follow-up record shows that he had dizziness six weeks ago, but did not have any dizziness at that time.  The follow-up record reflects a diagnosis of labyrinthitis; no opinion relating it to the Veteran's military service or to his service-connected bilateral hearing loss and tinnitus was shown.  The Veteran's contentions show that he reported having dizziness for several days in service following very loud noise exposure.  See June 2011 claim.  He did not report having persistent dizziness since service.  

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for dizziness.  While the additional evidence received shows complaints of dizziness and a diagnosis of labyrinthitis, it fails to show a relationship between any current chronic disorder and the Veteran's military service.  The Board acknowledges the Veteran's claim asserting that he had dizziness for several days in service following loud noise exposure.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a claimant's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a claimant's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Although the Veteran reported having dizziness for several days in service, he did not report having persistent symptoms since service.  As discussed above, the March 2011 record shows that the Veteran reported having dizziness for only two years.  None of his treatment records or contentions indicates that he has had ongoing dizziness dating back to his military service.  The additional evidence received since 2009 does not show that the Veteran has chronic vertigo of an inner ear source.  While the Veteran's contentions and treatment records showing complaints of dizziness and a diagnosis of labyrinthitis are new, they are not material since they fail to show that the Veteran's dizziness is related to his military service, to include being secondary to his service-connected bilateral hearing loss and tinnitus.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

	B.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

		1.  Lumbar Spine

In this case, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strains.  38 C.F.R. § 4.71a, DC 5237 (2013).

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Veteran was afforded a VA examination in August 2011.  He reported a constant dull ache that was worse with walking on hard surfaces.  The pain was rated as seven out of ten (7/10) at its worst and 4/10 at its best.  The Veteran had flare-ups that impacted function.  He stated pain increased when walking too much and was worse when walking on a hard surface such as 30 feet.  He reported no change in range of motion.  Range of motion testing revealed flexion to 90 degrees with no pain; extension to 25 degrees with no pain; lateral flexion to 20 degrees with no pain bilaterally; and rotation to 20 degrees with no pain bilaterally.  Following repetition, the Veteran's flexion and extension remained the same, while lateral flexion and rotation increased to 25 degrees bilaterally.  The Veteran had pain on movement with repetition.  There was no localized tenderness or pain to palpation.  The Veteran did not have guarding or muscle spasm.  He had no muscle atrophy.  He did not have any other neurologic abnormalities other than radiculopathy of the bilateral lower extremities.  No assistive devices were used.  The Veteran's disability impacted his ability to work.  He reported being unable to lift more than 30 pounds; having pain with riding in a car for an extended time associated with stiffness; and being unable to walk on concrete floors more than 30 feet without pain.  The Veteran did not have limitation with standing.  He was currently self-employed as an insurance sales representative and had not missed any work in the last 12 months, but was able to change his work schedule to accommodate his back pain.

There are no treatment records showing the Veteran's ranges of motion, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, associated neurologic abnormalities other than the service-connected radiculopathy of the bilateral lower extremities, or ankylosis.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted.  Throughout this appeal, the evidence fails to show that the Veteran has forward flexion greater than 30 degrees but not greater than 60 degrees.  As discussed above, he had 90 degrees of flexion at the 2011 examination.  The Veteran's combined range of motion at the 2011 examination was greater than 120 degrees.  That examination shows that the Veteran did not have muscle spasm or guarding.  Consequently, the Board concludes that the next higher rating of 20 percent is not warranted.

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination takes into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  The examination and treatment records do show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability.  Accordingly, the criteria for an initial rating in excess of 10 percent for limitation of motion for the Veteran's service-connected spinal stenosis with degenerative disc disease of the lumbar spine have not been met.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  The Veteran is currently service-connected for radiculopathy of the bilateral lower extremities; each extremity is evaluated as 20 percent disabling.  He was denied an increased rating in a November 2012 rating decision, which he did not appeal.  The pertinent medical evidence of record fails to show any other objective neurologic abnormalities associated with the service-connected lumbar spine disability.  The VA examination as well as treatment records fail to show other neurologic abnormalities.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected lumbar spine disability other than the already service-connected radiculopathy of the bilateral lower extremities for which separate ratings are warranted.   

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent have not been met at any time during this appeal.  


		2.  Depression

In this case, the Veteran's psychiatric disability is currently evaluated as 10 percent under 38 C.F.R. § 4.130, DC 9435, which evaluates impairment from mood disorder, NOS.  38 C.F.R. § 4.130, DC 9435 (2013).

Pursuant to the General Rating Formula for Mental Disorders, a 10 percent rating is warranted if the evidence establishes there is occupational and social impairment, due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.)  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).
The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 71 to 80 is indicative of, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Veteran was afforded a VA examination in February 2012.  He was assigned a GAF score of 70.  The examiner opined that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran was currently married with three prior marriages.  He had seven children.  The Veteran and his wife attended a church and were involved with four different lodges and philanthropies.  He worked as an insurance agent and had been doing so for 42 years.  The Veteran denied any history of counseling or psychotherapy.  The examination report reflects that no symptoms in a list provided were checked off.  The examiner noted that the Veteran had no other symptoms attributable to his disorder not in the list provided.  The Veteran's appetite was reportedly "too good" and his sleep had "been fairly good."  His energy level was fair and he found that he spent a lot of time in his office or he went in the shed to work on trucks or combine.  There were some days when he did feel irritable.  Sex drive was adequate.  The Veteran denied feeling suicidal or homicidal and denied auditory or visual hallucinations or delusions.  Affect and mood were dysthymic.

There are no treatment records reflecting symptoms as listed in the pertinent rating criteria or GAF scores.  The treatment records do not contain findings pertinent to the Veteran's occupational and social functioning.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted at any time during this appeal.  The evidence fails to show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

The VA examination report does not show that the Veteran's depression, NOS symptomatology results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  No occupational impairment was reported at the examination.  Regarding social impairment, the Veteran reported to the examiner that he was currently married, attended church with his wife, and was involved in different lodges and philanthropies. 

In this case, the actual symptoms shown during this appeal are specifically contemplated for by the currently assigned 10 percent rating.  The VA examination report reveals that the Veteran's symptoms included some days of feeling irritable, and dysthymic affect and mood.  The examiner specifically did not check off any of the symptoms listed in the rating criteria.  The February 2012 examination shows that the Veteran's disability more nearly approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The actual level of impairment shown does not equate to that contemplated for by the next higher 30 percent rating.  No medical professional has provided any opinion indicating that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his psychiatric symptoms.  

The actual symptomatology as discussed above is not indicative of a 30 percent rating.  The Board acknowledges that the list of symptoms supporting a 30 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, the evidence fails to show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the reasons set forth above.  

The Board notes that the reported GAF score of 70 is indicative of symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational, or school functioning, consistent with a 10 percent rating.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 10 percent is not warranted.

In this case, the extent and severity of the Veteran's depression, NOS reported and/or shown is suggestive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, i.e., the level of impairment contemplated in the assigned 10 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the Veteran's depression, NOS does not warrant an initial rating in excess of 10 percent.   

		3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's lumbar spine and psychiatric symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's lumbar spine and psychiatric disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	C.  Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2013).  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2013).

A claim seeking service connection for a back disorder was received by the RO in December 1964, which was denied in an unappealed February 1965 rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  An additional claim was filed in April 1967; the Veteran was informed in a letter that same month that he needed to submit new and material evidence showing that his disorder was service-connected.  The Veteran did not provide any additional evidence and such claim is considered abandoned.  38 C.F.R. § 3.158(a).  The next claim seeking service connection for a back disorder was in April 1968; that claim was denied in a June 1968 rating decision.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in April 1969.  As the Veteran did not file a substantive appeal, that decision is also final.  Id.  

In reaching the conclusion that the February 1965 and June 1968 rating decisions are final, the Board is cognizant of the holding of the Federal Circuit in Bond, 659 F.3d 1362.  In this case, no additional evidence was received within the pertinent appeal periods of the February 1965 and June 1968 rating decisions.  The February 1965 and June 1968 rating decisions are thus final.

Having found that the previous rating decisions are final, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than June 24, 2011, for the grant of service connection for spinal stenosis with degenerative disc disease of the lumbar spine.

After the June 1968 rating decision, the Veteran filed a claim in July 1971 along with treatment records and a lay statement that were either duplicative or not pertinent to the issue of service connection for a back disorder.  A statement from the Veteran in support of his claim shows that he reported an in-service back injury.  An August 1971 letter informed him that his claim was previously denied and that he needed to submit new and material evidence tending to show that his claimed back condition existed continuously from 1959 until the present time.  It informed him that upon receipt of such evidence, his claim would be reconsidered.  The Veteran submitted a statement in October 1971 reiterating his in-service injury, that he received treatment for his back off and on from 1960 to 1968, and that he was hospitalized for his back in 1968.  Although new, it is not material as it does not show him having a claimed back condition dating continuously back to service.  He reported off and on treatment as opposed to continuous back problems.  As the Veteran failed to respond with new and material evidence showing a back disorder since service as requested by the RO, the Board finds that the July 1971 claim was abandoned by the Veteran.  38 C.F.R. § 3.158(a).  

After the abandoned July 1971 claim, correspondence evidencing an intent to claim service connection for a back disorder was not received from the Veteran until June 24, 2011.  Such correspondence reflects that the Veteran was claiming entitlement to service connection for a back disorder.  In an October 2011 rating decision, the RO granted service connection with an effective date of June 24, 2011, the date the claim was received.  

The Board concludes that an effective date earlier than June 24, 2011, for the grant of service connection for spinal stenosis with degenerative disc disease of the lumbar spine is not warranted.  As discussed above, the Board finds that the February 1965 and June 1968 rating decisions are final and the April 1967 and July 1971 claims were abandoned.  Therefore, the claim by which the Veteran was granted service connection for spinal stenosis with degenerative disc disease of the lumbar spine, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the June 1968 denial by the RO.  The evidence also shows after the abandoned July 1971 claim, the date of receipt of the claim to reopen was June 24, 2011, and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's spinal stenosis with degenerative disc disease of the lumbar spine is the presently assigned date of June 24, 2011.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for spinal stenosis with degenerative disc disease of the lumbar spine should be earlier than June 24, 2011, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than June 24, 2011, for the grant of service connection for spinal stenosis with degenerative disc disease of the lumbar spine is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  



ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for dizziness having not been received, the application to reopen this issue is denied.

Entitlement to an initial rating in excess of 10 percent for spinal stenosis with degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for depression, NOS is denied.

Entitlement to an effective date earlier than June 24, 2011, for the grant of service connection for spinal stenosis with degenerative disc disease of the lumbar spine is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


